Appellee has appeared specially to this cause for the exclusive purpose of filing a motion to dismiss this appeal. The motion, which is verified, alleges the following reasons for dismissal:
1. That the paper which has been filed in this court purporting to be a transcript of the proceedings of the Industrial Board contains no certificate properly signed and certified by the secretary of the Industrial Board as required by Sec. 61, Acts 1929, p. 536; Sec. 9506 Burns Supp. 1929.
2. That the purported transcript does not show any judgment or appealable order was made by the Industrial *Page 82 
trial Board in that certain papers were inserted in the transcript by some unknown person, subsequent to August 8, 1932, and subsequent to the filing of said purported transcript in this court on August 3, 1932.
3. That the transcript is not properly paged at the bottom, does not contain marginal notes, and is not indexed.
A careful examination of the purported transcript sustains all of the allegations set out in the motion to dismiss. There has been no counter showing filed by the appellant, or any motion or other proceeding brought to the attention of the court suggesting any reason why appellee's motion should not be sustained.
The examination of the purported transcript also discloses that there was never any notice of the taking of this appeal given by appellants as required under the section of the statute above cited.
This appeal is therefore dismissed.